Case 8:21-mc-00066-TPB-AAS Document 4 Filed 08/20/21 Page 1 of 2 PageID 28




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MATTHEW ORSO as Successor
Trustee to Kenneth D. Bell in his
Capacity as Court-appointed
Receiver for Rex Venture Group, LLC,

      Plaintiff,

v.                                          Case No.: 8:21-mc-66-TPB-AAS

KEVIN LEACH,

      Defendant.
________________________________________/

                                   ORDER

      Matthew Orso moves the court, under Rule 69 of the Federal Rules of

Civil Procedure and Florida Statutes § 77.01 et seq., to issue writs of

garnishment against Bank of America and JP Morgan Chase Bank for a

judgment owed by Kevin Leach. (Docs. 2, 3).

      Rule 69 provides that a money judgment is enforced by a writ of

garnishment. Fed. R. Civ. P. 69(a)(1). “The procedure on execution . . . must

accord with the procedure of the state where the court is located, but a federal

statute governs to the extent it applies.” Id. Florida law provides a right to a

writ of garnishment to judgment creditors to help satisfy a money judgment.

Fla. Stat. § 77.01. To obtain a writ of garnishment, the judgment creditor must

                                       1
Case 8:21-mc-00066-TPB-AAS Document 4 Filed 08/20/21 Page 2 of 2 PageID 29




file a motion stating the amount of the judgment. Fla. Stat. § 77.03. The writ

must direct the garnishee to answer the writ within twenty days and state the

amount named in the judgment creditor’s motion. Fla. Stat. § 77.04.

      On August 14, 2017, the United States District Court for the Western

District of North Carolina, entered judgment against Mr. Kevin Leach, in the

amount of $10,400.15, plus accruing post-judgment interest. (Doc. 1, Ex. 1). On

April 28, 2021, Mr. Orso registered the judgment in this court. (Doc. 1).

According to Mr. Orso’s motion, this amount remains unpaid.

      Mr. Orso’s Motions for Writs of Garnishment (Docs. 2, 3) are

GRANTED. The Clerk of Court shall issue a writ of garnishment to the named

garnishees using the forms attached to Mr. Orso’s motions and the addresses

for the garnishees contained in the forms (Doc. 2, Ex. 1; Doc. 3, Ex. 1). Mr. Orso

must include with the writs copies of:

            a.    Mr. Orso’s Motion for Writ of Garnishment (Docs. 2, 3),
            b.    this Order, and
            c.    Mr. Orso’s Registration of Foreign Judgment (Doc. 1).

      ORDERED in Tampa, Florida on August 20, 2021.




                                         2
